Citation Nr: 1755435	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  10-06 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, and/or as secondary to exposure to herbicide agents.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from September 1967 to August 1969, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Board remanded this case in August 2013 for additional development.  The Board later denied the claim in April 2016.  In December 2016, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand (JMR) vacating the Board's April 2016 decision and remanding for additional development.  Subsequently, the Board remanded this case in March 2017.    

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets further delay, the Veteran's claim must once again be remanded.  A review of the claims file reveals that the RO did not substantially comply with the Board's prior remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand).

The Veteran contends that his hypertension is related to service or as secondary to his service-connected type II diabetes mellitus and/or secondary to his exposure to herbicide agents in service.    

In the March 2017 remand, the Board instructed the RO to obtain and associate with the claims file the relevant portions of certain medical literature agreed upon by the parties in the JMR to be pertinent to the medical questions in this case.  There is no evidence in the claims file that the RO attempted to acquire these documents.  On remand, the RO should make reasonable efforts to obtain the documents specified below in the remand directives.  If the RO is unable to obtain these documents, such should be noted in the Veteran's claims file and the Veteran should be notified. 

The Board further notes that the Veteran has been afforded two VA medical examinations and one medical opinion in connection with this claim.  In a September 2009 examination, the VA examiner determined that the Veteran's hypertension was most likely not due to his diabetes mellitus.  However, no medical rationale was provided to support this conclusion.  In an October 2013 examination, the VA examiner determined that the Veteran's diabetes mellitus did not cause or aggravate his hypertension.  The only rationale provided by the examiner for his conclusion was that there was no sign of kidney dysfunction.  The Board finds these opinions to be conclusory and unsupported by sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a mere conclusory opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to a medical opinion).  

Finally, pursuant to the March 2017 remand, the RO obtained a medical opinion in May 2017 from a VA nurse practitioner to determine whether the Veteran's hypertension was related to in-service exposure to herbicide agents.  The nurse practitioner concluded that the Veteran's hypertension was less likely than not caused by his exposure to herbicide agents.  However, in her rationale she stated that the Veteran's blood pressure medications had not been increased since his diagnosis of diabetes mellitus to support her conclusion that herbicide exposure had not aggravated the Veteran's hypertension.  This statement is not only factually incorrect (as the Veteran's medications have been steadily increased), but it confuses the issue for which she was asked to make an opinion.  As the opinion did not adequately comply with the Board's March 2017 remand directives, this matter must once again be remanded for compliance.  See Stegall, 11 Vet. App. at 268.       

VA has a duty to provide the Veteran with an adequate medical examination or opinion for the purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has never received an adequate medical opinion on the secondary issues of causation or aggravation of his hypertension by his service-connected diabetes mellitus or his presumed exposure to herbicide agents.  He has never received a medical opinion at all on the issue of direct service connection for hypertension.  On remand, the RO should schedule the Veteran for a new VA examination, with a doctor who has not previously examined him, to determine the nature and etiology of his hypertension.  The doctor's conclusions should take into consideration the medical literature of record, as well as the Veteran's full medical history and contentions.  Once the Veteran has been afforded an adequate medical examination, the RO must readjudicate the issue on appeal and issue a supplemental statement of the case to the Veteran and his representative.     

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the relevant portions of the following documents:

(a) National Academy of Sciences, Institute of Medicine, Veterans and Agent Orange: Update 2010 694 (2011)

(b)  National Academy of Sciences, Institute of Medicine, Veterans and Agent Orange: Update 2006 (2007)

(c) Determinations Concerning Illnesses Discussed in National Academy of Science Report; Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926-47,927 (Aug. 10, 2012)

(d) Health Effects not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549-32,552 (June 8, 2010)

(e)  Health Outcomes not Associated with Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81,332, 81,333 (Dec. 27, 2010)

The RO should make reasonable efforts to obtain the aforementioned medical literature.  If the RO deems any of the documents to be unavailable, the claims file should be annotated as such and the Veteran should be notified.  
 		
2.  After completion of the above, to the extent possible, schedule the Veteran for a VA examination, with a physician (M.D.) who has not previously examined him, to determine the nature and etiology of his hypertension.   The examiner must review the Veteran's entire claims file, to include the medical literature of record, and that review must be noted in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  Thereafter, the examiner should provide an opinion with respect to the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was incurred in or caused by an in-service injury, event, or illness?  

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by his service-connected type II diabetes mellitus?  

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated by his service-connected type II diabetes mellitus?

(d) Is it as least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by his exposure to herbicide agents in service?

(e) Is it as least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated by his exposure to herbicide agents in service?  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner should set forth all pertinent findings, and provide a complete rationale for the conclusions reached, to include consideration of the medical literature and studies applicable to the facts of the Veteran's case.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why.  

3.  After ensuring compliance with the above, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, then a supplemental statement of the case should be furnished to the Veteran and his representative, and he should be afforded a reasonable opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

